         Case 6:20-cv-06269-EAW Document 8 Filed 05/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 SPENCER DAFOE,

                  Petitioner,                               DECISION AND ORDER

             v.                                             20-CV-6269 EAW

 JULIE WOLCOTT, Orleans
 Superintendent,

                Respondent.
___________________________________

                                   INTRODUCTION

       Pro se petitioner Spencer Dafoe (“Petitioner”), a prisoner confined at the Orleans

Correctional Facility, has filed a petition for a writ of habeas corpus purportedly pursuant

to 28 U.S.C. § 2241. (Dkt. 1). Petitioner seeks immediate release, alleging that he faces

imminent danger due to his potential exposure to COVID-19 while in custody. (Id.).

       On April 30, 2020, the Court entered an Order granting Petitioner leave to proceed

in forma pauperis and ordering Respondent to answer the Petition within 14 days. (Dkt.

4). On May 7, 2020, Respondent filed a motion asking the Court to (1) convert the Petition

to one brought pursuant to 28 U.S.C. § 2254 and (2) stay the deadline to answer until 15

days after the requested conversion.       (Dkt. 6).   Petitioner filed his opposition to

Respondent’s motion to convert on May 14, 2020. (Dkt. 7).

       For the reasons set forth below, the Court finds the Petition must be converted to

one under § 2254. Further, because of the potential impact of such a conversion on


                                           -1-
           Case 6:20-cv-06269-EAW Document 8 Filed 05/26/20 Page 2 of 5




Petitioner’s ability to file a second or successive petition, the Court will afford Petitioner

an opportunity to withdraw the Petition prior to conversion.

                                      DISCUSSION

       The Court begins by considering the differences between petitions brought pursuant

to § 2241 and petitions brought pursuant to § 2254. Under § 2254, “a person in custody

pursuant to the judgment of a State court” may seek a writ of habeas corpus “on the ground

that he is in custody in violation of the Constitution or laws . . . of the United States.” 28

U.S.C. § 2254(a). The language of § 2241 is more expansive, but also extends to a

“prisoner” who is “in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3).

       In Cook v. New York State Division of Parole, 321 F.3d 274 (2d Cir. 2003), the

Second Circuit explained that while a person in federal custody may challenge the

execution of his sentence pursuant to § 2241, the same is not true of a person in state

custody:

       [28 U.S.C.] section 2255, which is the vehicle by which persons in federal
       custody may assert that their sentence violates the federal Constitution or
       federal law, is critically narrower than section 2254, by which persons in
       state custody may challenge that custody. . . . The plain language of the
       pertinent statutes indicates . . . that a federal prisoner may challenge the
       imposition, but not the execution, of a sentence under Section 2255, while a
       state prisoner may challenge either the imposition or the execution of a
       sentence under Section 2254. Because a federal prisoner cannot challenge
       the execution of his or her sentence by a motion under section 2255, he or
       she must resort to a section 2241 petition to do so. A state prisoner . . . by
       contrast, not only may, but according to the terms of section 2254 must, bring
       a challenge to the execution of his or her sentence . . . under section 2254. A
       petition under section 2241 is therefore unavailable to him.



                                            -2-
         Case 6:20-cv-06269-EAW Document 8 Filed 05/26/20 Page 3 of 5




Id. at 278 (quotation and citation omitted).      “Stated otherwise, ‘[§] 2241 is not an

independent and separate avenue of relief but is to be read in conjunction with the

requirements of [§] 2254, which are a limitation on the general grant of jurisdiction

conferred in [§] 2241 that applies to cases involving prisoners subject to state court

judgments.’”    Brooks v. Wolcott, No. 20-CV-516 (JLS), 2020 WL 2553030, at *3

(W.D.N.Y. May 20, 2020) (quoting Torres v. Cronin, No. 19-cv-06462, 2019 WL

6001000, at *1 (W.D.N.Y. Nov. 14, 2019)).

       Petitioner argues that his Petition has properly been brought pursuant to § 2241

because it is “rooted in imminent irreparable harm wholly based on his prison conditions”

and is “not challenging the execution of sentence. . . .” (Dkt. 7 at 1-2). This argument

lacks merit. “The Second Circuit has interpreted prison condition claims as comprising

challenges to execution of a sentence in the context of federal prisoners. . . . There is no

reason to conclude differently in the context of a state prisoner’s prison conditions-based

claim under Section 2254.” Llewellyn v. Wolcott, No. 20-CV-498 (JLS), 2020 WL

2525770, at *3 n.6 (W.D.N.Y. May 18, 2020) (citing Thompson v. Choinski, 525 F.3d 205,

209 (2d Cir. 2008) (“This court has long interpreted § 2241 as applying to challenges to

the execution of a federal sentence, including such matters as the administration of parole,

. . . prison disciplinary actions, prison transfers, type of detention and prison conditions.”

(quotation omitted and emphasis added))).

       The Court is aware that at least one other court in this Circuit has concluded that

state court prisoners may “challeng[e] the current health conditions of their confinement,

which, they claim, have become unconstitutional because of the COVID-19 pandemic risk”

                                            -3-
         Case 6:20-cv-06269-EAW Document 8 Filed 05/26/20 Page 4 of 5




pursuant to § 2241. McPherson v. Lamont, No. 3:20CV534 (JBA), 2020 WL 2198279, at

*5 (D. Conn. May 6, 2020). However, the court in McPherson relied upon Dhinsa v.

Krueger, 917 F.3d 70 (2d Cir. 2019), Gonzalez v. United States, 792 F.3d 232 (2d Cir.

2015), Adams v. United States, 372 F.3d 132 (2d Cir. 2004), and Jiminian v. Nash, 245

F.3d 144, 146 (2d Cir. 2001), all of which involved challenges by individuals in federal

custody. As discussed above, the Second Circuit made it clear in Cook that § 2241 does

not encompass the same claims by state court prisoners as it does for federal prisoners.

       Based on the Second Circuit’s decision in Cook, the Court concludes that § 2254 is

the proper vehicle for Petitioner’s claim. “[I]f an application that should be brought under

28 U.S.C. § 2254 is mislabeled as a petition under section 2241, the district court must treat

it as a section 2254 application instead.” Cook, 321 F.3d at 277. “However, because of

the limitations on ‘second and successive’ petitions imposed by 28 U.S.C. § 2244,

petitioners must be provided notice and an opportunity to withdraw a petition improperly

filed under § 2241 before the district court converts it to a § 2254 petition.” Torres, 2019

WL 6001000, at *2.

       Accordingly, the Court hereby advises Petitioner that it intends to convert his § 2241

Petition to one brought under § 2254. As a result of such conversion, “any subsequent

§ 2254 petition that [Petitioner] brings will be subject to the restrictions on ‘second’ or

‘successive’ motions set forth in 28 U.S.C. § 2254(b).” Id. The Court further advises

Petitioner that he may withdraw the Petition without prejudice if he does not wish to have

it converted to a § 2254 Petition.



                                            -4-
         Case 6:20-cv-06269-EAW Document 8 Filed 05/26/20 Page 5 of 5




                                     CONCLUSION

       For the reasons set forth above, the Court grants Respondent’s motion to convert

(Dkt. 6) to the extent that it finds the Petition must be converted to one brought pursuant

to § 2254. If Petitioner wishes to withdraw the Petition without prejudice, he must inform

the Court in writing by no later than June 5, 2020. If he fails to so inform the Court, the

Petition will be converted to a § 2254 petition without further order or action by the Court.

       The Court grants Respondent’s motion for a stay of the answer deadline in part. If

Petitioner does not withdraw the Petition, Respondent must file her answer by no later than

June 12, 2020. Petitioner must file any reply by no later than June 19, 2020.

       SO ORDERED.




                                                  _________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge

Dated: May 26, 2020
       Rochester, New York




                                            -5-
